Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven A. Owen on February 16 and March 14, 2022.
The application has been amended as follows: 
CLAIMS
The status identifier of claim 2 on amendment filed on August 24, 2021, has been changed from “(canceled)” to –(Original)1--. 
Previously cancelled claims 11 and 19, which appear as (Currently amended)  and (Previously Presented), respectively, on amendment filed on February 01,2022, has been cancelled and rewritten as claims 21 and 20, below.

Claim 20. 	(Previously Presented) The article of claim 1, wherein the composition further comprises recycled cellulose fibers or recycled cellulose acetate fibers.
21.	(New) The article of claim 1, wherein the cellulose ester fibers have a denier of 2.0 to less than 3.0 dpf.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Based on the evidence of unexpected results on the properties of the paper article obtained by the limitations of the claim, shown on Table 11 and explained on page 7 of applicants arguments/Remarks filed on August 24, 2021, the obviousness rejection of the previous office action has been overcome and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
    

    
        1 Note that this is an obvious error, since the actually cancelled claims do not included the limitations, see for example cancelled claims 11 and 17-19 on amendment filed on 8/24/2021.